UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5219



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES TILGHMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:03-
cr-00073-PJM)


Submitted:   July 25, 2007                 Decided:   August 3, 2007


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven G. Berry, Rockville, Maryland, for Appellant. Emily Noel
Glatfelter, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Tilghman pled guilty to one count of wire fraud,

in violation of 18 U.S.C.A. § 1343 (West Supp. 2007).             The district

court originally sentenced him to an eighty-seven-month term of

imprisonment to be followed by three years of supervised release

and ordered him to pay $1,076,797.63 in restitution.               We granted

the parties’ joint motion to remand for resentencing in light of

United States v. Booker, 543 U.S. 220 (2005).       See United States v.

Tilghman, No. 04-4495 (4th Cir. Nov. 18, 2005) (unpublished order).

On remand, the district court adopted the parties’ recommendation

to reduce the offense level by one level as a result of Tilghman’s

cooperation, which resulted in an advisory guideline range of

seventy-eight to ninety-seven months. The district court sentenced

Tilghman to seventy-eight months and reimposed the remainder of the

original judgment.*        Tilghman appeals the sentence imposed on

remand.

          Counsel    has    filed   a   brief   pursuant    to     Anders   v.

California,   386   U.S.    738   (1967),   suggesting     that    Tilghman’s

sentence is unreasonable and that counsel provided ineffective

assistance during the resentencing proceedings.            Counsel states,

however, that there are no meritorious issues for appeal. Tilghman




     *
      The district court noted that Tilghman already had paid the
$100 special assessment.

                                    - 2 -
was advised of his right to file a pro se supplemental brief, but

he did not file one.       Finding no reversible error, we affirm.

          Counsel      suggests      that   Tilghman’s      sentence    is

unreasonable. After Booker, a district court is no longer bound by

the range prescribed by the sentencing guidelines.            However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guideline range after making the appropriate findings of

fact and consider the range in conjunction with other relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007).   United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).             This Court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed   range   and    is   reasonable.”    Id.   at   433   (internal

quotation marks and citation omitted).          “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007).

     Here, on remand, the district court appropriately treated the

guidelines as advisory and sentenced Tilghman after considering and

examining the sentencing guidelines and the § 3553(a) factors, as

instructed by Booker.       Tilghman’s seventy-eight-month prison term

is the bottom of the guideline range and is well below the twenty-

year statutory maximum.      See 18 U.S.C.A. § 1343.     Finally, neither

Tilghman nor the record suggests any information so compelling that


                                   - 3 -
it rebuts the presumption that a sentence within the properly

calculated guideline range is reasonable.            We therefore find that

the sentence is eminently reasonable.

           Tilghman also asserts on appeal that counsel provided

ineffective assistance by negotiating a lower sentence on remand.

This court “may address [claims of ineffective assistance] on

direct appeal only if the lawyer’s ineffectiveness conclusively

appears from the record.”          United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir.), cert. denied, 126 S. Ct. 1407 (2006).              Because

counsel’s ineffectiveness does not conclusively appear from the

record, we decline to review Tilghman’s ineffective assistance

claim on direct appeal.

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                Accordingly, we

affirm the amended judgment of the district court.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court    for   leave   to    withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                     - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 5 -